EXHIBIT 12 SWIFT ENERGY COMPANY RATIO OF EARNINGS TO FIXED CHARGES (in thousands) Twelve Months Ended December 31, GROSS G&A NET G&A INTEREST EXPENSE, NET RENTAL & LEASE EXPENSE INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND CHANGE IN ACCOUNTING PRINCIPLE CAPITALIZED INTEREST CALCULATED DATA EXPENSED OR NON-CAPITAL G&A (%) 46.54% 44.86% 48.65% 49.62% 51.65% NON-CAPITAL RENT EXPENSE 1/3 NON-CAPITAL RENT EXPENSE FIXED CHARGES EARNINGS RATIO OF EARNINGS TO FIXED CHARGES Amount needed for a "break-even" ratio earnings For purposes of calculating the ratio of earnings to fixed charges, fixed charges include interest expense, capitalized interest, amortization of debt issuance costs and discounts, and that portion of non-capitalized rental expense deemed to be the equivalent of interest.Earnings represents income before income taxes and cumulative effect of change in accounting principle before interest expense, net, and that portion of rental expense deemed to be the equivalent of interest.Due to the $754.3 million non-cash charge incurred in the fourth quarter of 2008, and the $79.3 million non-cash charge incurred in the first quarter of 2009, both caused by a write-down in the carrying value of oil and gas properties, 2008 earnings were insufficient by $420.8 million, and 2009 earnings were insufficient by $70.7 million, to cover fixed charges in these periods.
